Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive. 

Applicant has amended Claim 17 to include limitations of previously presented (now cancelled) Claims 18 and 19. Applicant argues that Nakata “does not even disclose of an absorber-layer-free edge zone” such that Nakata “definitely does not disclose of having the optically transparent zone be partially surrounded by the immediately adjacent absorber-layer-free zone”. This argument is not accompanied by any explanation, evidence, or support. Applicant fails to point out why the Office’s application of the term “absorber-layer-free edge zone” in Nakata is insufficient.  The argument is not found persuasive as it is merely a conclusory statement. Applicant’s conclusory opinion without evidence is not sufficient to rebut the Office’s findings on record. The Office presented a clear rejection on record regarding the elements in question, recited in the rejection maintained below, and as such, Applicant must properly rebut the rejection. The term “zone” as presented encompasses any region of the solar cell such that Nakata’s disclosure of apertures which include no absorber being “immediately adjacent” a zone or region which also contains to absorber (such as the scribes which separate cells) reads on the claim as presented. Examiner and Applicant discussed this rejection in the interview conducted on December 21, 2021 wherein Examiner indicated Applicant need amend the language to clearly recite the desired structural configuration to overcome Nakata. 

	Regarding Claim 23, Applicant argues Nakata does not disclose the required “lines of the first large group and lines of the second large group are oriented at angles different from one another relative to the patterning zones”. Applicant argues that the perpendicular nature of the apertures is not sufficient but fails to point out why the angular orientation does not read on the claim. Applicant then points to instant Fig. 2 arguing that the angles are 45 degree and 135 degrees to the patterning zones. 

	Regarding newly added Claim 36, Applicant argues Nakata does not disclose the optical transparency requirement, but fails to provide more than a conclusory statement regarding the limitation. It is the Office’s position, as presented below, that as Nakata discloses all structural requirements of the claim, it would necessarily exhibit the inherent transparency associated therewith. If Applicant believes there is structural feature missing from Nakata which would prevent it from exhibiting the claimed transparency, Applicant is invited to identify such a deficiency and include such a feature in the instant claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 20-25, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060112987 by Nakata et al (hereinafter Nakata).

Regarding Claim 17, Nakata discloses a solar module comprising a substrate having a layer structure thereon (Fig. 3) including a rear electrode, absorber, and front electrode, in that order (Fig. 3 teaching the claimed “a substrate and a layer structure applied thereon, the layer structure comprising a rear electrode layer, a front electrode layer, and an absorber layer arranged between the rear electrode layer and the front electrode layer”) wherein isolating trenches are formed to serially connect the cells (22 Fig. 3 for example teaching the claimed “and serially connected solar cells formed in the layer structure by patterning zones”). Optically transparent zones are formed such that the rear electrode layer is continuous (8 Fig. 3, Fig. 1 teaching the claimed “at least one solar cell having one or more rear-electrode-layer-free optically transparent zones implemented such that the rear electrode layer of the solar cell is continuous”).  The optically transparent zones are configured such that the absorber has been removed from said zones (8 Fig. 1 [0058]-[0059] teaching the claimed “wherein the one or more 
optically transparent zones have no absorber layer”).  At least a single one of the optically transparent zones is disposed adjacent the isolating trench separating the cells into series, the isolating trench including the rear electrode layer so as to facilitate the serial connection (Fig. 1, Fig. 3 teaching the claimed “wherein at least one optically transparent zone is at least partially surrounded by an immediately adjacent absorber-layer-free edge zone having a rear electrode layer”). 
 
Regarding Claim 20, Nakata discloses the area of the apertures exceeding that of the connecting region (Fig. 1 teaching the claimed “wherein a ratio of total area of the optically transparent zones to total area of the edge zones is greater than 1”).  
 

 
Regarding Claim 22, Nakata discloses the optically transparent zones are aligned in a line (Fig. 1 teaching the claimed “wherein the one or more optically transparent zones are a plurality of optically transparent zones arranged along at least one imaginary line”). 
 
Regarding Claim 23, Nakata discloses the optically transparent zones may be categorized as a first line and second line orthogonal to the first, such that each of the first and second lines would be oriented at a different angle, for example 90 degrees and 180 degrees, from the isolating trenches (Fig. 1, Fig. 3 teaching the claimed “wherein a first set of optically transparent zones are arranged along a first large group of mutually parallel lines, and a second set of optically transparent zones are arranged along at least one second large group of mutually parallel lines, wherein lines of the first large group and lines of the second large group are oriented at angles different from one another relative to the patterning zones”).  
 
Regarding Claim 24, Nakata discloses circular optically transparent zones (Fig. 1 teaching the claimed “wherein the optically transparent zones are selected from the group consisting from linear, punctiform, circular-disc-shaped, or square zones”). 
 
Regarding Claim 25, Nakata discloses the ratio of total area of the optically transparent zones to the cells is between 5-30% ([0020] teaching the claimed “wherein a ratio of total area of the optically transparent zones to total area of the solar cells is in a range from 0.05 to 0.5”). 

Regarding Claim 36, Nakata discloses all structural requirements of the claim and as such, it is the Office’s position the claimed properties of Claim 36 would necessarily flow from the structural features thereof, teaching the claimed “wherein the optically transparent zones have transmittance for visible light of at least 85%”. If it is Applicant’s position the instant device comprises features missing from Nakata which are required to satisfy such a limitation, Applicant is required to indicate the features as such and present evidence to support such a position. 
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata as applied to claim 17 or 23 above, and further in view of US 4795500 by Kishi et al (hereinafter Kishi).

Regarding Claim 26, Nakata discloses the limitations of Claim 17 but fails to disclose a “checkerboard pattern”. 

	However, Kishi discloses transparent apertures in a PV module wherein the apertures are checkerboard patterned (Fig. 9 teaching the claimed “wherein the optically transparent zones have a checkerboard pattern over at least one solar cell”). 

Therefore, it would be obvious to one of ordinary skill in the art to modify the structure of
Nakata by including the checkerboard arrangement, in order to maximize both absorption and light
transmission with a known design (see fig. 9 and description, column 4, lines 35-60).



	However, Kishi discloses transparent apertures in a PV module wherein the apertures are aligned in lines which are angled at approximately 45 and 135 degress respectively from a vertical mid-line (see fig. 2 reproduced below) teaching the claimed “wherein the first set of optically transparent zones arranged along the first large group of mutually parallel lines are oriented in each case at an angle of 45 degrees to the patterning zones” of Claim 34 and the claimed “wherein the second set of optically transparent zones arranged along the first large group of mutually parallel lines are oriented in each case at an angle of 135 degrees to the patterning zone” of Claim 35. Although modified Nakata discloses angles which are approximately 45 and 135 degrees, respectively, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed value and prior art value do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Should applicant argue criticality of exactly 45 and 135 degrees, evidence would be required to support such a position. 

    PNG
    media_image1.png
    348
    722
    media_image1.png
    Greyscale


As Kishi’s transparent aperture configuration is routine and conventional in the art, it would be obvious to one of ordinary skill in the art to modify the structure of Nakata by including the angular placement of the apertures in a line, in order to maximize both absorption and light transmission with a known design (see fig. 9 and description, column 4, lines 35-60).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721